420 F.2d 1384
Otis L. HASTY, Appellant,v.Sherman H. CROUSE, Warden, Appellee.
No. 58-69.
United States Court of Appeals, Tenth Circuit.
February 13, 1970.

Appeal from the United States District Court for the District of Kansas; Wesley E. Brown, Judge.
James H. Russell, Jr., Oklahoma City, Okl., for appellant.
Edward G. Collister, Jr., Asst. Atty. Gen. of Kansas, Topeka, Kan., for appellee.
Before LEWIS and HILL, Circuit Judges, and LANGLEY, District Judge.
PER CURIAM.


1
This is an appeal taken from an order entered in the United States District Court for the District of Kansas denying the petition of Otis L. Hasty for a writ of habeas corpus. From our review of the record, we are of the opinion that it amply supports each of the trial court's findings, that there is no error in law in the court's conclusions, and that the judgment should be affirmed for the reasons set forth in the District Court's well considered memorandum of decision. See 308 F. Supp. 399.


2
Affirmed.